UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6322


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JAMES ARNOLD GUNNINGS, JR.,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:04-cr-00014-1)


Submitted:   May 20, 2011                     Decided:   May 31, 2011


Before DUNCAN, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Arnold Gunnings, Jr., Appellant Pro Se.    Amy Elizabeth
Ray,   Assistant  United  States  Attorney,  Asheville,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           James     Arnold      Gunnings,       Jr.,    a   federal     prisoner,

appeals   the    district     court’s     order    denying      his   petition   for

relief from the decision of the Bureau of Prisons to deny him

nunc pro tunc designation.             We have reviewed the record and find

no reversible error.          Accordingly, we affirm for the reasons

stated by the district court.                 See United States v. Gunnings,

No. 5:04-cr-00014-1 (W.D.N.C. Feb. 2, 2011).                    We dispense with

oral   argument     because      the    facts    and    legal    contentions     are

adequately      presented   in    the     materials     before    the   court    and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                          2